internal_revenue_service number release date index number ------------------------------------------------------ ------------------------------------------------------ ------------------------------------ --------------------- -------------- ------------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b09 plr-128189-05 date date -------------------------- --------------------- ------------------------------- ----------------------------------- -------------------------- ----------------------------------- ----------------------- ----------------- ------------------------------------------------------------------------ legend legend date settlor company daughter wife trust date date state court ----------------------------------------------------------------------------------------------------------------- trust foundation state date date state unitrust statute dear ----------- requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of a modification of a_trust the facts and representations are as follows on date a date prior to date settlor entered into a_trust agreement that established five separate trusts the five trusts were formed primarily for the purpose of holding stock in ------------------------------------------------------ ----------------------------------------- ------------- ------------------------- ---------------- ------------------------------------------ this is in response to your authorized representative’s letter dated date plr-128189-05 company one of the five separate trusts was created for the benefit of settlor’s daughter daughter and another of the five trusts was created for the benefit of settlor’s wife wife the trust created for the benefit of daughter is referred to herein as trust that fifty percent of the trust assets be distributed to a separate trust for the benefit of daughter trust wife died on date on date state court partitioned wife’s trust and ordered article i of each trust provides generally that the trusts will terminate thirty years after the death of the last survivor of a class that includes wife daughter and five other individuals article x of each trust creates an income_interest in daughter during her lifetime and after her death in daughter’s issue if at any time after the death of daughter there are no issue of daughter surviving then fifty percent of the income that such deceased issue would have received shall be paid to the spouse s if any of such deceased issue there is no provision for distribution of principal article xi of each trust provides that upon the termination of a_trust the remaining assets shall be distributed to daughter’s issue in the event that no issue of daughter is surviving at the termination of each trust fifty percent of the trust assets shall be paid to foundation and fifty percent of the trust assets shall be paid to the living spouse s if any of daughter’s deceased issue article xvii of each trust provides that the trusts are irrevocable article xx of each trust provides that the situs of the trusts is state daughter died on date however trust and trust have not terminated because several members of the class defined in article i of the trusts are still alive on date state enacted new legislation that revised state’s principal and income act the new legislation includes specific provisions authorizing trustees to make equitable adjustments between trust income and principal and convert eligible trusts to unitrusts for purposes of defining trust income state unitrust statute which was enacted on date as part of the new legislation described above authorizes a_trust to be converted to a unitrust by court order if the trustee or beneficiary has provided statutory notice of the intention to convert the trust to a unitrust and the notice advises how the unitrust will operate including the fixed percentage and any other initial determinations that will be requested and the court determines that the conversion to a unitrust will enable the trustee to better carry out the purposes of the trust state unitrust statute further provides that if a_trust is plr-128189-05 converted to a unitrust pursuant to a court order the court shall determine the fixed percentage to be applied to the trust the trustees of trust and trust intend to petition state court for an order converting the income interests in trust and trust into unitrust interests pursuant to state unitrust statute the trustees will seek to determine the income of the trusts for the current calendar_year and future years as a fixed percentage of the net fair_market_value of each trust’s assets the fixed percentage will be determined by the court the trustees will request that the fixed percentage be set between and of the net fair_market_value of each trust’s assets with such value averaged over a period between three and five years as determined by the court the conversion of the income interests in trust and trust into unitrust interests will be contingent upon the issuance of a favorable private_letter_ruling you have requested the following rulings the conversion of trust and trust into unitrusts under state unitrust statute will not cause trust and trust to lose their grandfathered status from gst tax the conversion of trust and trust into unitrusts under state unitrust statute will not cause trust trust or any beneficiary to have made a gift_for gift_tax purposes the conversion of trust and trust into unitrusts under state unitrust statute will not cause trust trust or any beneficiary to realize capital_gains from an exchange of a_trust interest for income_tax purposes sec_2501 imposes a tax on the transfer of property by gift by an individual ruling sec_1 and transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift shall be considered the amount_of_the_gift sec_2511 provides that the tax imposed by sec_2501 applies whether the sec_2512 provides that if a gift is made in property the value thereof at sec_2601 imposes a tax on every generation-skipping_transfer distribution a taxable_termination and a direct_skip sec_2611 defines the term generation-skipping_transfer as a taxable sec_2631 provides that for purposes of determining the inclusion_ratio sec_2632 provides that any portion of an individual’s gst_exemption plr-128189-05 under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any gst under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor that has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows - a first to property that is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2601-1 provides generally that any trust in existence on date will be considered an irrevocable_trust unless otherwise provided in sec_26_2601-1 or c relating to property includible in a grantor's gross_estate under sec_2038 and sec_2042 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy ' b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust plr-128189-05 sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee’s duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 sec_26_2601-1 example considers a situation where a_trust that is otherwise exempt from the gst tax provides that trust income is payable to a for life and upon a’s death the remainder is to pass to a's issue per stirpes state x the situs of the trust then amends its income and principal statute to define income as a unitrust_amount of of the fair_market_value of the trust assets valued annually the example concludes that the administration of the trust in accordance with the state statute defining the income to be a unitrust_amount will not be considered to shift a beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter further under the facts of the example no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes in this case trust and trust by virtue of the fact that trust was formed after the partition of wife’s trust were irrevocable on date and there were no additions to the trusts after date in addition the facts in this case are similar to those set forth in example of sec_26_2601-1 which provides that the conversion of an income_interest to a unitrust_interest pursuant to state statute will not be considered to shift a beneficial_interest in a_trust for gst purposes example further concludes that no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and plr-128189-05 neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes provided the proposed conversion meets the requirements of state unitrust statute and an order from state court approving the conversion is obtained we conclude that the conversion of the income interests in trust and trust to unitrust interests will not be considered to shift any beneficial_interest in the trusts and therefore will not cause either trust to lose its exempt status for gst purposes we further conclude that the proposed modification will not result in any beneficiary being treated as having made a taxable gift_for federal gift_tax purposes ruling sec_61 provides that gross_income includes gains derived from dealings in property under sec_1_61-1 of the income_tax regulations gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services sec_1001 provides that the amount_realized from the sale or other under sec_1001 gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized under sec_1_1001-1 the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in_kind or in extent is treated as income or loss sustained disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained sale_or_other_disposition of the property for the reason that until such sale_or_other_disposition occurs there remains the possibility that the taxpayer may recover or recoup some of the adjusted_basis of the property until some identifiable_event fixes the actual sustaining of a loss and the amount thereof it is not taken into account upon the court’s determination that the conversion will enable the trustee to better carry sec_1_1001-1 provides that a loss is not ordinarily sustained prior to the under state unitrust statute a judicial conversion to a unitrust may be made plr-128189-05 out the purposes of the trust in example of sec_26_2601-1 an income trust was converted to a unitrust under a state statute authorizing such conversions the example concludes that neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes therefore provided the proposed conversion meets the requirements of state unitrust statute and an order from the court approving the conversion is obtained no gain_or_loss will recognized under sec_61 or sec_1001 by trust trust or any beneficiary of trust or trust as a result of the proposed modifications except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman branch chief passthroughs special industries enclosure cc copy for purposes
